Name: Commission Implementing Decision (EU) 2016/2009 of 15 November 2016 approving the vaccination programmes against lumpy skin disease submitted by the Member States (notified under document C(2016) 7219) (Text with EEA relevance )
 Type: Decision_IMPL
 Subject Matter: Europe;  means of agricultural production;  health;  agricultural activity;  agricultural policy
 Date Published: 2016-11-17

 17.11.2016 EN Official Journal of the European Union L 310/66 COMMISSION IMPLEMENTING DECISION (EU) 2016/2009 of 15 November 2016 approving the vaccination programmes against lumpy skin disease submitted by the Member States (notified under document C(2016) 7219) (Only the Bulgarian, Croatian and Greek texts are authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Council Directive 92/119/EEC of 17 December 1992 introducing general Community measures for the control of certain animal diseases and specific measures relating to swine vesicular disease (3), and in particular Article 19(1)(a), (3)(a) and (6) thereof, Whereas: (1) Lumpy skin disease (LSD) is a primarily vector transmitted viral disease of bovine animals characterised by severe losses and with the potential for important spread, notably through live animals and products obtained from infected animals. (2) Directive 92/119/EEC lays down general measures for the control of certain animal diseases. These include measures to be taken in the event of a suspicion and the confirmation of LSD in a holding, the measures to be taken in restriction zones and other additional measures to control the disease. Those measures also provide for vaccination in case of an outbreak of LSD as a supplement to other control measures subject to approval by the Commission. (3) Commission Implementing Decision (EU) 2015/2055 (4) and Commission Implementing Decision (EU) 2016/1183 (5) provide that Greece and Bulgaria may carry out emergency vaccination of bovine animals kept on holdings in the vaccination zone as set out in Annex I to each of those Implementing Decisions. In view of the current epidemiological situation of LSD, Croatia which is under imminent threat, due to LSD occurrence in the region, notified the Commission on its intention to launch a vaccination campaign against LSD on 8 August 2016 respectively. (4) In accordance with the Urgent advice on lumpy skin disease of the European Food Safety Authority adopted on 29 July 2016 (6) vaccination against LSD is the most effective way of reducing disease spread. In order to reach the above described effects, it is necessary to implement vaccination of the entire susceptible population in regions at risk for LSD introduction or affected by LSD in order to minimise the number of outbreaks, and high animal- and farm-level vaccination coverage should be achieved. (5) For reasons of clarity and simplification, the approval of the vaccination programmes of Greece and Bulgaria, currently included in Implementing Decisions (EU) 2015/2055 and (EU) 2016/1183 respectively, should be provided for in this Decision. In addition, the vaccination programme submitted by Croatia, should be approved. The vaccination programmes of Greece and Bulgaria, currently included in Implementing Decisions (EU) 2015/2055 and (EU) 2016/1183 respectively, and the vaccination programme submitted by Croatia fulfil the minimum requirements for lumpy skin disease vaccination programmes set out in Annex II to Commission Implementing Decision (EU) 2016/2008 (7) concerning animal health control measures relating to lumpy skin disease in certain Member States. (6) In order to be successful a vaccination programme against LSD, together with other control measures, should be applied during several consecutive years to ensure immunisation of the whole susceptible population for sufficient time. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Approval of vaccination programmes against lumpy skin disease The vaccination programmes against lumpy skin disease listed in the Annex are hereby approved. Article 2 Applicability This Decision shall apply until 31 December 2019. Article 3 Addressees This Decision is addressed to the Republic of Bulgaria, the Hellenic Republic and the Republic of Croatia. Done at Brussels, 15 November 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 62, 15.3.1993, p. 69. (4) Commission Implementing Decision (EU) 2015/2055 of 10 November 2015 laying down the conditions for setting out the programme for emergency vaccination of bovine animals against lumpy skin disease in Greece and amending Implementing Decision (EU) 2015/1500 (OJ L 300, 17.11.2015, p. 31). (5) Commission Implementing Decision (EU) 2016/1183 of 14 July 2016 approving the emergency vaccination programme against lumpy skin disease of bovine animals in Bulgaria and amending the Annex to Implementing Decision (EU) 2016/645 (OJ L 195, 20.7.2016, p. 75). (6) EFSA Journal 2016;14(8):4573 [27 pp.]. (7) Commission Implementing Decision (EU) 2016/2008 of 15 November 2016 concerning animal health control measures relating to lumpy skin disease in certain Member States (see page 51 of this Official Journal). ANNEX  The vaccination programme submitted by Greece.  The vaccination programme submitted by Bulgaria.  The vaccination programme submitted by Croatia.